Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 1 of 200




                                                               AR09963
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 2 of 200




                                                               AR09964
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 3 of 200




                                                               AR09965
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 4 of 200




                                                               AR09966
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 5 of 200




                                                               AR09967
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 6 of 200




                                                               AR09968
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 7 of 200




                                                               AR09969
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 8 of 200




                                                               AR09970
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 9 of 200




                                                               AR09971
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 10 of 200




                                                                AR09972
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 11 of 200




                                                                AR09973
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 12 of 200




                                                                AR09974
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 13 of 200




                                                                AR09975
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 14 of 200




                                                                AR09976
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 15 of 200




                                                                AR09977
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 16 of 200




                                                                AR09978
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 17 of 200




                                                                AR09979
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 18 of 200




                                                                AR09980
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 19 of 200




                                                                AR09981
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 20 of 200




                                                                AR09982
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 21 of 200




                                                                AR09983
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 22 of 200




                                                                AR09984
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 23 of 200




                                                                AR09985
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 24 of 200




                                                                AR09986
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 25 of 200




                                                                AR09987
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 26 of 200




                                                                AR09988
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 27 of 200




                                                                AR09989
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 28 of 200




                                                                AR09990
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 29 of 200




                                                                AR09991
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 30 of 200




                                                                AR09992
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 31 of 200




                                                                AR09993
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 32 of 200




                                                                AR09994
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 33 of 200




                                                                AR09995
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 34 of 200




                                                                AR09996
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 35 of 200




                                                                AR09997
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 36 of 200




                                                                AR09998
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 37 of 200




                                                                AR09999
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 38 of 200




                                                                AR10000
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 39 of 200




                                                                AR10001
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 40 of 200




                                                                AR10002
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 41 of 200




                                                                AR10003
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 42 of 200




                                                                AR10004
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 43 of 200




                                                                AR10005
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 44 of 200




                                                                AR10006
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 45 of 200




                                                                AR10007
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 46 of 200




                                                                AR10008
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 47 of 200




                                                                AR10009
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 48 of 200




                                                                AR10010
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 49 of 200




                                                                AR10011
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 50 of 200




                                                                AR10012
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 51 of 200




                                                                AR10013
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 52 of 200




                                                                AR10014
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 53 of 200




                                                                AR10015
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 54 of 200




                                                                AR10016
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 55 of 200




                                                                AR10017
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 56 of 200




                                                                AR10018
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 57 of 200




                                                                AR10019
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 58 of 200




                                                                AR10020
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 59 of 200




                                                                AR10021
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 60 of 200




                                                                AR10022
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 61 of 200




                                                                AR10023
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 62 of 200




                                                                AR10024
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 63 of 200




                                                                AR10025
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 64 of 200




                                                                AR10026
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 65 of 200




                                                                AR10027
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 66 of 200




                                                                AR10028
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 67 of 200




                                                                AR10029
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 68 of 200




                                                                AR10030
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 69 of 200




                                                                AR10031
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 70 of 200




                                                                AR10032
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 71 of 200




                                                                AR10033
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 72 of 200




                                                                AR10034
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 73 of 200




                                                                AR10035
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 74 of 200




                                                                AR10036
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 75 of 200




                                                                AR10037
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 76 of 200




                                                                AR10038
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 77 of 200




                                                                AR10039
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 78 of 200




                                                                AR10040
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 79 of 200




                                                                AR10041
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 80 of 200




                                                                AR10042
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 81 of 200




                                                                AR10043
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 82 of 200




                                                                AR10044
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 83 of 200




                                                                AR10045
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 84 of 200




                                                                AR10046
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 85 of 200




                                                                AR10047
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 86 of 200




                                                                AR10048
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 87 of 200




                                                                AR10049
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 88 of 200




                                                                AR10050
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 89 of 200




                                                                AR10051
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 90 of 200




                                                                AR10052
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 91 of 200




                                                                AR10053
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 92 of 200




                                                                AR10054
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 93 of 200




                                                                AR10055
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 94 of 200




                                                                AR10056
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 95 of 200




                                                                AR10057
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 96 of 200




                                                                AR10058
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 97 of 200




                                                                AR10059
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 98 of 200




                                                                AR10060
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 99 of 200




                                                                AR10061
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 100 of 200




                                                                AR10062
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 101 of 200




                                                                AR10063
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 102 of 200




                                                                AR10064
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 103 of 200




                                                                AR10065
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 104 of 200




                                                                AR10066
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 105 of 200




                                                                AR10067
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 106 of 200




                                                                AR10068
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 107 of 200




                                                                AR10069
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 108 of 200




                                                                AR10070
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 109 of 200




                                                                AR10071
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 110 of 200




                                                                AR10072
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 111 of 200




                                                                AR10073
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 112 of 200




                                                                AR10074
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 113 of 200




                                                                AR10075
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 114 of 200




                                                                AR10076
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 115 of 200




                                                                AR10077
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 116 of 200




                                                                AR10078
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 117 of 200




                                                                AR10079
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 118 of 200




                                                                AR10080
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 119 of 200




                                                                AR10081
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 120 of 200




                                                                AR10082
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 121 of 200




                                                                AR10083
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 122 of 200




                                                                AR10084
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 123 of 200




                                                                AR10085
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 124 of 200




                                                                AR10086
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 125 of 200




                                                                AR10087
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 126 of 200




                                                                AR10088
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 127 of 200




                                                                AR10089
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 128 of 200




                                                                AR10090
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 129 of 200




                                                                AR10091
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 130 of 200




                                                                AR10092
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 131 of 200




                                                                AR10093
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 132 of 200




                                                                AR10094
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 133 of 200




                                                                AR10095
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 134 of 200




                                                                AR10096
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 135 of 200




                                                                AR10097
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 136 of 200




                                                                AR10098
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 137 of 200




                                                                AR10099
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 138 of 200




                                                                AR10100
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 139 of 200




                                                                AR10101
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 140 of 200




                                                                AR10102
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 141 of 200




                                                                AR10103
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 142 of 200




                                                                AR10104
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 143 of 200




                                                                AR10105
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 144 of 200




                                                                AR10106
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 145 of 200




                                                                AR10107
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 146 of 200




                                                                AR10108
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 147 of 200




                                                                AR10109
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 148 of 200




                                                                AR10110
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 149 of 200




                                                                AR10111
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 150 of 200




                                                                AR10112
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 151 of 200




                                                                AR10113
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 152 of 200




                                                                AR10114
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 153 of 200




                                                                AR10115
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 154 of 200




                                                                AR10116
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 155 of 200




                                                                AR10117
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 156 of 200




                                                                AR10118
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 157 of 200




                                                                AR10119
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 158 of 200




                                                                AR10120
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 159 of 200




                                                                AR10121
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 160 of 200




                                                                AR10122
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 161 of 200




                                                                AR10123
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 162 of 200




                                                                AR10124
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 163 of 200




                                                                AR10125
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 164 of 200




                                                                AR10126
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 165 of 200




                                                                AR10127
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 166 of 200




                                                                AR10128
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 167 of 200




                                                                AR10129
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 168 of 200




                                                                AR10130
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 169 of 200




                                                                AR10131
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 170 of 200




                                                                AR10132
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 171 of 200




                                                                AR10133
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 172 of 200




                                                                AR10134
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 173 of 200




                                                                AR10135
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 174 of 200




                                                                AR10136
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 175 of 200




                                                                AR10137
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 176 of 200




                                                                AR10138
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 177 of 200




                                                                AR10139
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 178 of 200




                                                                AR10140
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 179 of 200




                                                                AR10141
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 180 of 200




                                                                AR10142
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 181 of 200




                                                                AR10143
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 182 of 200




                                                                AR10144
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 183 of 200




                                                                AR10145
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 184 of 200




                                                                AR10146
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 185 of 200




                                                                AR10147
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 186 of 200




                                                                AR10148
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 187 of 200




                                                                AR10149
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 188 of 200




                                                                AR10150
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 189 of 200




                                                                AR10151
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 190 of 200




                                                                AR10152
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 191 of 200




                                                                AR10153
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 192 of 200




                                                                AR10154
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 193 of 200




                                                                AR10155
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 194 of 200




                                                                AR10156
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 195 of 200




                                                                AR10157
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 196 of 200




                                                                AR10158
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 197 of 200




                                                                AR10159
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 198 of 200




                                                                AR10160
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 199 of 200




                                                                AR10161
Case 1:19-cv-03729-DLF Document 35-5 Filed 07/12/21 Page 200 of 200




                                                                AR10162
